Mr. Justice Mercur
delivered the opinion of the court, May 7th 1877.
This was an action of trespass. The defendant in error leased a house from Boileau & Sankey. By the terms of the lease it was to be occupied as a young ladies’ private school only. She so occupied it. In this suit she claims to recover damages for an eviction from the house, and for the removal and conversion of her goods by the plaintiff in error.
All the assignments of error are to the admission of evidence. No objection is made to the charge of the court, nor to the sufficiency of the evidence to justify the verdict.
The first three assignments relate to the pertinency of the evidence to show damage.
The defendant in error had expended large sums of money in the purchase of furniture, books, charts, school apparatus and scientific instruments, and in advertising her business. Her school was prosperous, and constantly increasing. The bills, showing the cost of the goods she purchased, were some evidence of their value; but there was other evidence given of their aggregate value. The number of teachers employed, and the number of pupils in attendance, were important facts in showing the facilities afforded for instruction and the extent of its patronage. We cannot say that any of these expenditures were unnecessary in establishing and maintaining a first-class school.
Many of the articles had a value, when used in connection with her school, much greater than after they were removed therefrom. The deprivation of the possession of the house and of the goods broke up her school and destroyed her business. She was thereby not only deprived of all profit on the investment she had made, and the good-will she had acquired, but also of the entire capital itself.
The remaining assignments may be considered together. The evidence did not contradict any finding of the alderman. The transcript of his docket, given in evidence, does not show that he made any decision. He found no facts. He entered no judgment. The transcript merely shows that the counsel for the defendant desired to have placed on the record a relinquishment of the premises to the plaintiff. This being done, it shows no further proceedings by the alderman. The case was then suspended. No further action was taken. The time, however, when these proceedings were had before the alderman makes them of no importance. It was on the first day of March. She had been out of possession more than two months. He, as owner of the premises, and in denial of her right of possession, had withheld it from her during all that time. Her relinquishment of the premises or of her right thereto, after she had been excluded from the enjoyment thereof for so long a time, was no bar to a recovery of the damages she had previously sustained.
*453The right of a landlord to distrain for rent, which, by the agreement of the parties, is payable in advance, must be conceded, and also the right to impound the goods on the premises for a reasonable time. But neither of those rights rules this case. The defendant made no contract with the plaintiff. She leased the house of Boileau & Sankey. They let the premises to her. By the terms of the lease the relation of landlord and tenant was exclusively between them. In the body of the lease Boileau & Sankey are described as the sole lessors. It is true, at the foot they sign it as “ agents.”
Agents for whom ? The lease is silent. As is clearly shown in Holt v. Martin, 1 P. F. Smith 499, in regard to a lease executed in a similar manner, the defendant did not thereby become the tenant of an unknown landlord.
The declaration of Brown having been given in evidence to show that he relinquished her possession of the premises at the time and in the manner stated, we see no error'in permitting her to 'show that he had no such authority. It was clearly admissible for her to show that she had no knowledge of what he had professed to do until a year thereafter. Judgment affirmed.